department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar uniform issue list tep ra xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx attention xxxxxxxxxxxxxxxx legend employer a xxxxxaxxxakaxxxxxxkxx employer b employer c employer d county x state y plan resolution n resolution o date date date date xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxkxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxaxxxxaxxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxaxxxx xxxxxxxxxxx xxxxxxxxxkxx xxxxxxxxxxx xxxxxxxxxxx dear xxxxxxxxxxxxxxx this letter is in response to your ruling_request dated date submitted by your authorized representative that contributions picked up by employer a and other governmental employers who participate in the plan on behalf of certain eligible employees will not be included in the gross_income of the employees under sec_414 of the internal_revenue_code_of_1986 as amended the code’ the following facts and representations are submitted under penalties of perjury in support of your request county x is a political_subdivision of state y employer a consists of elected officials with executive authority over county x and have no business operations per se employer a adopted the plan effective date but the plan did not permit or require employee contributions on date employer a adopted resolution n which provides in part employer a shail pick-up the employee contribution required to be made by the employees of employer a to the plan and shall consider this amount to be an employer_contribution for federal tax purposes therefore no participant will have access to these funds the participant contribution although designated as an employee contribution shall be paid picked-up by the employer pursuant to sec_414 of the code the participant will not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the plan similar resolutions were approved by employer b employer c and employer d with respect to their employees on date employer a adopted resolution o which amends and restates the plan effective date under the amended and restated plan employees of employers a b c and d must begin making contributions to the plan on date each employer has elected to treat the mandatory employee contributions under the plan as being picked up by the employer under sec_414 of the code the plan generally requires eligible individuals to make mandatory_contributions equal to specified percentages of compensation_for eligible individuals hired on or after date employee contributions are equal to of per pay compensation the employee contributions of eligible individuals hired prior to date are phased in over years at the rate of per year certain specified eligible individuals participate in the plan but do not make or have the option to make employee contributions the participants’ contributions shall be picked up by their respective employers as described in section h of the code deducted from the pay of the contributing participants as salary reduction contributions and shall be paid_by employer a to the trustees of the plan eligible individuals do not have the ability to opt in or out of the plan furthermore eligible individuals do not have the option of choosing to receive the contributions made to the plan in cash instead of having them paid directly by the employer to the plan the participants’ mandatory employee contributions to the plan are separately accounted for but are made a part of the accrued_benefit of each participant the represented facts further provide that the plan is a qualified_plan within the meaning of sec_401 of the code and employer a has received a favorable determination_letter with respect to the plan as in effect prior to the date restatement the represented facts also state that because county x is a political_subdivision of state y and all participating employers are agencies or instrumentalities of state y the plan is a governmental_plan within the meaning of sec_414 of the code you request the following rulings the mandatory_contributions made by participants and picked up by employer a and the participating employers will not be included in the current gross_income of the employees for federal_income_tax purposes the mandatory_contributions of participants picked up by employer a and the participating employers will not constitute wages subject_to federal_income_tax withholding sec_401 of the code provides that a_trust created or organized in the united_states and forming a part of a qualified_stock bonus pension or profit sharing plan of an employer constitutes a qualified_trust only if the various requirements set out in sec_401 of the code are met sec_402 of the code generally provides that any amount actually distributed to any recipient by any employees’ trust described in sec_401 of the code which is exempt from tax under sec_501 of the code shall be taxable to the recipient in the taxable_year of the distribution under sec_72 of the code relating to annuities sec_1_402_a_-1 of the income_tax regulations the regulations provides that if an employer makes a contribution for the benefit of an employee to a_trust described in sec_401 of the code for the taxable_year of the employer which ends within or with a taxable_year of the trust for which the trust is exempt under sec_501 of the code the employee is not required to include such contribution in his or her income except for the year or years in which such contribution is distributed or made available to him or her sec_414 of the code provides that any amount contributed to an employees’ trust described in sec_401 of the code shall not be treated as having been made by the employer if it is designated as an employee contribution sec_414 of the code provides that for purposes of sec_414 in the case of any plan established by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing or a governmental_plan described in the last sentence of sec_414 relating to plans of indian tribal governments where the contributions of employing units are ‘designated as employee contributions but where any employing unit picks up the contributions the contributions so picked up shall be treated as employer contributions the federal_income_tax treatment to be afforded contributions that are picked up by the employer within the meaning of sec_414 of the code has been developed in a series of revenue rulings in revrul_77_462 1977_2_cb_358 the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan were excluded from the employees’ gross_income until such time as they were distributed to the employees the revenue_ruling further held that under the provisions of sec_3401 of the code the schoo district’s contributions to the plan were excluded from wages for purposes of the collection of income_tax at the source on wages therefore no withholding was required for federal_income_tax purposes from the employees’ salaries with respect to such picked-up contributions revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan revrul_87_10 1987_1_cb_136 provides that the required specification of designated employee contributions must be completed before the period to which such contributions relate if not the designated employee contributions paid_by the employer are actually employee contributions paid_by the employee and recharacterized at a later date the retroactive specification of designated employee contributions as paid_by the employing unit ie the retroactive pick-up of designated employee contributions bya governmental employer is not permitted under sec_414 of the code thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services rendered prior to the date of the last governmental action necessary to effect the pick- up revrul_2006_43 2006_35_irb_329 amplifying and modifying revrul_81_35 1981_1_cb_255 revrul_81_36 1981_1_cb_255 and revrul_87_10 1987_1_cb_136 describes the actions required for a state or political_subdivision of a state or an agency_or_instrumentality of either to pick-up employee contributions to a plan qualified under sec_401 of the code so that the contributions are treated as ares - employer contributions pursuant to sec_414 specifically revrul_2006_43 provides that a contribution to a qualified_plan established by an eligible_employer ie a governmental employer will be treated as picked-up by the employing unit under sec_414 of the code if two conditions are satisfied first the employing unit must specify that the contributions although designated as employee contributions are being paid_by the employer for this purpose the employing unit must take formal action to provide that the contributions on behalf of a specific class of employees of the employing unit although designated as employee contributions will be paid_by the employing unit in lieu of employee contributions a person duly authorized to take such action with respect to the employing unit must take such action the action must apply only prospectively and be evidenced by a contemporaneous written document eg minutes of a meeting a resolution or ordinance second the pick-up arrangement must not permit a participating employee from and after the effective date of the pick-up to have a cash or deferred election right within the meaning of sec_1_401_k_-1 of the regulations with respect to designated employee contributions thus for example no participating employee may be given the right to opt_out of the pick-up arrangement described in sec_414 of the code or to receive the contributed amounts directly instead of having them paid_by the employing unit to the plan revrul_2006_43 states that the pick-up rules expressed in revrul_81_35 and revrul_81_36 apply even if the employer picks up contributions through a reduction in salary or through an offset against future salary increases based on the represented facts we find that the arrangement under the plan pursuant to which the mandatory employee contributions are picked up by employer a and the participating employers meets the requirements of sec_414 of the code the pick-up arrangement satisfies the criteria set forth in revrul_81_35 revrul_81_36 revrul_87_10 and revrul_2006_43 the represented facts state that the plan is a qualified_plan under sec_401 of the code anda governmental_plan within the meaning of sec_414 of the code all of the participating employers including employer a employer b employer c and employer d have formally adopted a resolution which prospectively provides that the mandatory participant contributions under the plan although designated as employee contributions shall be paid picked-up by the employer pursuant to sec_414 of the code the resolutions adopted by employers a b c and d do not provide for a retroactive pick-up of designated employee contributions under the plan by such employers eligible individuals do not have the ability to opt in or out of the plan and do not have the option of choosing to receive the contributions made to the plan in cash instead of having them paid directly by the employer to the plan furthermore the pick- up arrangement under the plan does not permit a participating employee from and after the effective date of the pick-up to have a cash or deferred election right within the meaning of sec_1_401_k_-1 of the regulations with respect to designated employee contributions accordingly with respect to ruling_request one we conclude that the mandatory employee contributions that are picked up by employer a and the participating employers under sec_414 of the code shall be treated as employer contributions for federal_income_tax purposes consequently similar to the holding in revrul_77_462 we further conclude that the mandatory_contributions made by participants and that are picked up by employer a and the participating employers will not be included in the employees’ current gross_income for federal_income_tax purposes until such time as such amounts are distributed with respect to ruling_request two because we determined that the mandatory employee contributions picked up by employer a and the participating employers under the plan are excluded from the employees’ gross_income until such time as such amounts are distributed we further conclude in accordance to revrul_77_462 that under the provisions of sec_3401 of the code the mandatory_contributions of participants that are picked up by employer a and the participating employers will not constitute wages subject_to federal_income_tax withholding no opinion is expressed as to the federal tax consequences of the transactions described above under any other provisions of the code this ruling is based on the assumption that the plan is qualified under sec_401 of the code and is a governmental_plan within the meaning of sec_414 of the code at all relevant times this ruling is directed only to the specific taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative should you have any questions regarding this ruling please contact xxxxxxxxxxxxx i d number xxxxxxxxx at please address all correspondence to se t ep ra t3 sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose cc xxxxxxxxxxxxxxx xxxxxxxxxxxxxxx xxxxxxxxxkxxxkx xxxxxxxxxxxxxxx
